          Case 1:20-cv-03746-LJL Document 78 Filed 07/13/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, et al.,

                      Plaintiffs,
v.                                                   CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                      Defendants.


ELMERINA BROOKS’ NOTICE OF MOTION AND MOTION TO QUASH SUBPOENA
              AND MOTION FOR PROTECTIVE ORDER


       PLEASE TAKE NOTICE THAT, upon the memorandum of law in support dated July 13,

2020, third-party Elmerina Brooks (“Ms. Brooks”) will move this Court, the Honorable Lewis J.

Liman, presiding, at the federal courthouse located at 500 Pearl Street, New York, NY 10007, or

through a telephonic or Zoom hearing to reflect the current worldwide pandemic and the Court’s

practices, on a date and in a manner to be set by the Court, for an Order pursuant to Federal Rules

of Civil Procedure 45(d)(3) and 26(c) quashing Plaintiffs’ third-subpoena subpoenas and entering

a Protective Order barring Plaintiffs from taking discovery from Ms. Brooks during the expedited

discovery phase of this action.

       Counsel below attempted on July 7 and 12, 2020, to meet and confer with Plaintiffs in good

faith in an effort to resolve this dispute without court action. This motion is supported by the

accompanying Declaration of Ryan M. Billings, and exhibits thereto.

       Dated this 13th day of July, 2020

                                             By:     s/ Ryan M. Billings
                                                     Ryan M. Billings
                                                     S.D.N.Y. Bar No. RB0378
                                                     KOHNER, MANN & KAILAS, S.C.
                                                     4650 N. Port Washington Road
Case 1:20-cv-03746-LJL Document 78 Filed 07/13/20 Page 2 of 2




                                   Milwaukee, WI 53212-1059
                                   Telephone:  (414) 962-5110
                                   Facsimile:  (414) 962-8725
                                   Email:      rbillings@kmksc.com
                                   Attorneys for Elmerina Brooks with respect
                                   to the third-party subpoena only




                             -2-
